                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                           )
                                                     )
                          Plaintiff,                 )
                                                     )
 vs.                                                 )    Case No. 15-CR-40091-SMY-1
                                                     )
  JASON J. PARMELEY,                                 )
                                                     )
                          Defendant.                 )

                                                ORDER

YANDLE, District Judge:

        Before the Court are Defendant Jason J. Parmeley’s Motions for Copies (Docs. 34, 35, and 36),

Motion for Records (Doc. 39), Motion to Clarify Sentence (Doc. 37), and Motion to Proceed in forma

pauperis (Doc. 38). In each motion, Parmeley seeks copies of the indictment, judgment, presentence

report, plea agreements, transcripts, docket sheet, and/or “any other documents” related to sentencing

and “Rule 20.”

        Defendants have no constitutional right to a complimentary copy of any document in their

court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). For that reason,

before providing copies free of charge, a district court may require the requestor to show: (1) that he

has exhausted all other means of access to his files (i.e., through his trial and appellate counsel); (2)

that he is financially unable to secure access to his court files (i.e., through a showing similar to that

required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust account for

the previous six-month period prior to filing); and (3) that the documents requested are necessary for

some specific non-frivolous court action. See United States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th

Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at 413-14.

These minimal requirements do not impose a substantial burden on prisoners who desire their records

be sent to them at government expense.

                                              Page 1 of 2
        In his Motions for Copies and Records, Parmeley states that he needs various documents but

that he cannot afford the copying fee (Doc. 34), that he contacted his attorney, Brian K. Trentman, who

indicated he no longer has the requested documents (Doc. 35), and that he needs the documents for

appeal and sentencing clarification (Docs. 36 and 39). He specifically requests the “Notice of Entry

for Judgment Order” so that he can be sure of his sentence (Doc. 37). Finally, he has produced an

affidavit and an uncertified Prison Trust fund Account statement, as a Motion to Proceed in forma

pauperis, showing a balance of $631.18 as of April 16, 2019 with approximately $1,200 in deposits

for the previous 6 months (Doc. 38).

        It is unclear from Parmeley’s filings what type of appeal he wishes to file. Judgment was

entered on June 8, 2017 (Doc. 31) making a notice of appeal due within 14 days. Fed.R.App.P. 4(b)(1).

No notice of appeal has been filed. And, no Motion pursuant to 28 U.S.C. § 2255 has been filed. As

such, Parmeley has not demonstrated that the requested documents are necessary for a non-frivolous

court action.

        Parmeley has also not demonstrated that he is indigent. He receives $200.00 in deposits every

month and had a balance of over $600.00, an amount sufficient to pay for copies. Therefore, the

Motions for copies (Doc. 34, 35, and 36) and for records (Docs. 39) are DENIED. In addition, the

Motion to Proceed in forma pauperis (Doc. 38) is MOOT as merely filed to support his request for

copies. If Parmeley wishes to pay for a copy of the requested documents, he will need to send a letter

to the Clerk of Court and request the cost of production.

        Finally, Parmeley’s Motion for Clarification of the judgment is GRANTED insofar as the

Clerk of Court is DIRECTED to mail to him a copy of the judgment (Doc. 31).

        IT IS SO ORDERED.

        DATED: January 24, 2020

                                                               STACI M. YANDLE
                                                               United States District Judge

                                             Page 2 of 2
